DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: In line 14, the recitation “an engaged” should be “the engaged”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 1: See Applicant’s Fig. 5, Fig. 7, and [0030]-[0040]. The cam 38 is attached to the drive shaft 158 at a first end thereof. End 222 of the cam 38 is a second end thereof. The actuator arm 42 has a proximal end 178 and a distal end 210. Fig. 5 shows the first position 190, and Fig. 7 shows the second position 194.
Fig. 5 shows “wherein the distal end of the actuator arm is disposed proximate to the second end of the cam when the actuating cam assembly is in the first position” as recited in claim 1. 
not disposed proximate to the first end of the cam 38 (end at drive shaft 158).
With respect to claim 8: See Applicant’s Fig. 5, Fig. 7, and [0030]-[0040]. The cam 38 is attached to the drive shaft 158 at a proximal end thereof. End 222 of the cam 38 is a distal end thereof. The actuator arm 42 has a proximal end 178 and a distal end 210. Fig. 5 shows the first position 190 and disengaged position 186. Fig. 7 shows the second position 194 and engaged position 214.
Fig. 5 shows “wherein an end of the actuator arm is disposed proximate to a distal end of the cam when the cam is in the first position and the actuator arm is in the disengaged position” as recited in claim 8. 
Claim 8 raises the issue of new matter by reciting “and wherein the end of the actuator arm is disposed proximate to the proximal end of the cam when the cam is in the second position and the actuator arm is in the engaged position”. In the second position 194, the end 210 of the actuator arm 42 is not disposed proximate to the proximal end of the cam 38 (end at drive shaft 158).
With respect to claim 17: See Applicant’s Fig. 5, Fig. 7, and [0030]-[0040]. The cam 38 is attached to the drive shaft 158 at a proximal end thereof. End 222 of the cam 38 is a distal end thereof. The actuator arm 42 has a proximal end 178 and a distal end 210. Fig. 5 shows the first position 190 and disengaged position 186. Fig. 7 shows the second position 194 and engaged position 214.

Claim 17 raises the issue of new matter by reciting “and the second end is disposed proximate to a proximal end of the cam when the cam is in the second position and the actuator arm is in an engaged position”. In the second position 194, the end 210 of the actuator arm 42 is not disposed proximate to the proximal end of the cam 38 (end at drive shaft 158).
With respect to claims 2-7, 9-16, and 18-20: The claims are rejected under 35 U.S.C. § 112(a) via dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,724,837 (Shin).
With respect to claim 8: Shin discloses an appliance door opening assembly, comprising: a motor (motor 31); a cam (cam member 33) having a proximal end operably 
Regarding the claim recitation “wherein an end of the actuator arm is disposed proximate to a distal end of the cam when the cam is in the first position and the actuator arm is in the disengaged position, and wherein the end of the actuator arm is disposed proximate to the proximal end of the cam when the cam is in the second position and the actuator arm is in the engaged position”, the Applicant’s Fig. 3 shows the first position 190 and disengaged position 186. Applicant’s Fig. 5 shows the second position 194 and the engaged position 214.
Shin meets “wherein an end of the actuator arm is disposed proximate to a distal end of the cam when the cam is in the first position and the actuator arm is in the disengaged position, and wherein the end of the actuator arm is disposed proximate to the proximal end of the cam when the cam is in the second position and the actuator arm is in the engaged position” as claimed in the same way that the Applicant’s invention meets “wherein an end of the actuator arm is disposed proximate to a distal end of the 
With respect to claim 9: See Shin Figs. 3-5. Cam member 33 rotates about driving shaft 32. Following member 50 rotates about hinge 10. Driving shaft 32 is offset from hinge 10 in Shin Figs. 3-5. 
With respect to claim 10: The rotational axes of driving shaft 32 and hinge 10 are parallel to each other. In Shin Figs. 3-5, the axes are perpendicular to the page, in and in-and-out direction thereof. 
With respect to claim 11: See the annotated image below. The arrow pointing to cam member 33 identifies “a cam surface of the cam” as claimed, in that it remains generally parallel with the identified portion of the following member 50 during operation.

    PNG
    media_image1.png
    509
    626
    media_image1.png
    Greyscale

With respect to claim 12: Following member 50 engages lid 20, which is interpreted as meeting “a door panel” as claimed. 
With respect to claims 14-15: See Shin Figs. 3-5. The portion of following member 50 engaged with the lid 20 comprises “a first follower” as claimed. The lid 20 is interpreted as meeting “a door” as recited in claim 14. Follow protrusion 51 and/or 52 comprise(s) the claimed “second follower”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,724,837 (Shin) as applied to claim 8 above, and further in view of US 7,819,488 (Lee).
With respect to claim 13: See Shin Fig. 2. The structure in which the motor 31 is mounted is “a support member” as claimed. It appears that structure has holes therein. It is obvious for the driving shaft 32 to pass through a hole in the “support member” and have the cam member 33 mounted thereon. In such a configuration, the driving shaft 32 and motor 31 operably couple the proximal end of the cam to the support member. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a return spring between Shin’s “support member” and following member 50, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,724,837 (Shin).
With respect to claim 16: Shin discloses the cam member 33 is fixed to the driving shaft 32. See Shin Fig. 2. 
Either the cam member 33 is formed integrally with the driving shaft 32, or is a separate component fixedly mounted thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the driving shaft 32 mounted inside an aperture in cam member 33, as an obvious way to provide the cam member 33 as a separate component from the driving shaft 32 and mounted thereon. 
See Shin Fig. 2 for the driving protrusions 35 and 36, which appear to be integrally formed with the cam member 33. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide protrusions 35 and 36 as separate peg-like members 
An aperture for driving shaft 32 and apertures for the protrusions 35 and 36 make obvious “a plurality of apertures” as claimed. 
Allowable Subject Matter
Claims 1-7 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
Below are suggested ways to amend claims 1 and 17 to overcome the rejections under 35 U.S.C. 112(a). The amendments are suggested and optional. It may be possible to overcome the rejections under 35 U.S.C. 112(a) via amendments other than those suggested below. 
For claim 1:
an actuator arm having an arm rotational axis, wherein the actuator arm has a proximal end operably coupled to the support member and a distal end, and wherein the proximal end of the actuator arm is disposed proximate to the first end of the cam when the actuating cam assembly is in the first position and disposed proximate to the second end of the cam when the actuating cam assembly is in the second position;
For claim 17:
an actuator arm having a first end coupled to the support member, wherein the actuator arm is configured to engage an engaging surface of a substrate, wherein the actuator arm is rotated from a disengaged position to an engaged position at a corresponding predefined angle by the cam, and wherein the first end of the actuator arm is disposed proximate a proximal end of the cam first end is disposed proximate to a distal end of the cam when the cam is in the second position and the actuator arm is in [[an]]the  engaged position.
Below is one suggested ways to amend claim 8 to overcome the rejections under 35 U.S.C. 112(a), 102(a)(1), and 103. The amendments are suggested and optional. It may be possible to overcome the rejections via amendments other than those suggested below. 
For claim 8:
an actuator arm selectively engaged with the cam and operable between an engaged position and a disengaged position, wherein an end of the actuator arm is disposed proximate to the proximal end of the cam when the cam is in the first position and the actuator arm is in the disengaged position, [[and ]]wherein the end of the actuator arm is disposed proximate to a distal end of the cam when the cam is in the second position and the actuator arm is in the engaged position, and wherein the actuator arm pivots about the end of the actuator arm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637